Citation Nr: 0844824	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic degenerative joint disease of the 
lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 30 percent 
for bilateral lattice degeneration with retinal detachment of 
the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1989, from November 1990 to June 1991, and from 
January 2003 to October 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and September 2004 decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2008, the 
veteran testified before the undersigned at a Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran testified that she had undergone 
back and right eye examinations at the Jacksonville VA 
Outpatient Clinic.  She was seen in 2007 for her low back and 
in Spring 2008 for her right eye.  A review of the VA records 
shows that the veteran was seen last in 2007 for the right 
eye and in 2005 for the low back.  As such, the evaluations 
referred to during the hearing testimony are not of record.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

In addition, as the veteran has essentially asserted that her 
service-connected low back and right eye disabilities have 
worsened since her last examination, she should be afforded a 
new examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board notes that the veteran submitted 
additional evidence.  See private report of eye examination 
dated in November 2008.  The record reflects that she has 
been seen by Dr. M.W., for her right eye disability.  It is 
unclear if these records are from that physician.  She should 
clarify where she received this treatment.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Request that the veteran identify 
where she received the right eye 
treatment reflected in the November 2008 
private medical records she submitted to 
the Board since her hearing.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Jacksonville VA Outpatient Clinic, 
including a low back evaluation in 2007 
and a right eye evaluation in Spring 
2008.  

3.  Schedule the veteran for a VA eye 
examination to determine the nature and 
extent of her service-connected right eye 
disability.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The visual acuity in each 
eye should be indicated.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The veteran should be afforded a VA 
spine examination for the purpose of 
determining the nature, and extent of the 
veteran's service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  

If possible, the examiner should indicate 
whether the veteran has had 
incapacitating episodes over the last 12 
months, and, if so, the number of 
episodes and the duration of the 
episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


